Citation Nr: 1422410	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran and his wife testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for insomnia, to include as secondary to PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

December 2013 and March 2014 statements from the Veteran's private physician note his service-connected PTSD causes his heart to race and for him to feel on edge and anxious, thus raising his blood pressure.  There is no contrary evidence of record.


CONCLUSION OF LAW

Hypertension is causally related to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).


ORDER

Service connection for hypertension, to include as secondary to PTSD, is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


